     Case 1:18-cv-01118-NONE-GSA Document 41 Filed 06/14/21 Page 1 of 3



1

2

3

4

5

6

7                              UNITED STATES DISTRICT COURT
8                                EASTERN DISTRICT OF CALIFORNIA

9
10    RICHARD JUNIEL,                                  1:18-cv-01118-NONE-GSA-PC
11                        Plaintiff,
12           v.                                        ORDER SETTING SETTLEMENT
                                                       CONFERENCE
13    CLAUSEN, et al.,
14                        Defendants.
15

16

17

18          Richard Juniel (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

19   with this civil rights action pursuant to 42 U.S.C. § 1983. The court has determined that this case

20   will benefit from a settlement conference. Therefore, this case will be referred to Magistrate

21   Judge Erica P. Grosjean to conduct a settlement conference on September 27, 2021 at 10:30 a.m.

22   The settlement conference will be conducted with all parties appearing remotely by Zoom video

23   conference. The court will issue the necessary transportation order in due course.

24          In accordance with the above, IT IS HEREBY ORDERED that:

25          1. A settlement conference has been set for September 27, 2021 at 10:30 a.m. before

26                Magistrate Judge Erica P. Grosjean. The settlement conference will be conducted

27                with all parties appearing remotely by Zoom video conference.

28
                                                       1
     Case 1:18-cv-01118-NONE-GSA Document 41 Filed 06/14/21 Page 2 of 3



1             2. The manner of parties’ appearance at the settlement conference may be amended to

2                 reflect the court’s policies at the time of the settlement conference related to the

3                 COVID-19 pandemic.

4             3. A representative with full and unlimited authority to negotiate and enter into a binding

5                 settlement shall attend in person.1

6             4. Those in attendance must be prepared to discuss the claims, defenses and damages.

7                 The failure of any counsel, party or authorized person subject to this order to appear in

8                 person may result in the imposition of sanctions. In addition, the conference will not

9                 proceed and will be reset to another date.

10            5. Defendant shall provide a confidential settlement statement no later than September

11                20, 2021 to the following email address: epgorders@caed.uscourts.gov. Plaintiff shall

12                mail his confidential settlement statement, clearly captioned “Confidential Settlement

13                Conference Statement,” Attn: Magistrate Judge Erica P. Grosjean, United States

14                District Court, 2500 Tulare Street, Room 1501, Fresno, CA 93721 so that it arrives no

15                later than September 20, 2021. Parties shall also file a Notice of Submission of

16                Confidential Settlement Conference Statement (See Local Rule 270(d)).

17

18                Settlement statements should not be filed with the Clerk of the Court nor served on

19                any other party. Settlement statements shall be clearly marked “confidential” with

20                the date and time of the settlement conference indicated prominently thereon.

21
     1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
22   order parties, including the federal government, to participate in mandatory settlement conferences… .” United States
     v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th Cir.
23   2012)(“the district court has broad authority to compel participation in mandatory settlement conference[s].”). The
     term “full authority to settle” means that the individuals attending the mediation conference must be authorized to
24   fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
     Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
25
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
     Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
26   2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
27   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
28
                                                                 2
     Case 1:18-cv-01118-NONE-GSA Document 41 Filed 06/14/21 Page 3 of 3



1

2                The confidential settlement statement shall be no longer than five pages in length,

3                typed or neatly printed, and include the following:

4

5                a. A brief statement of the facts of the case.

6                b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

7                   which the claims are founded; a forthright evaluation of the parties’ likelihood of

8                   prevailing on the claims and defenses; and a description of the major issues in

9                   dispute.

10               c. An estimate of the cost and time to be expended for further discovery, pretrial, and

11                  trial.

12               d. The party’s position on settlement, including present demands and offers and a

13                  history of past settlement discussions, offers, and demands.

14               e. A brief statement of each party’s expectations and goals for the settlement

15                  conference, including how much a party is willing to accept and/or willing to pay.

16               f. If the parties intend to discuss the joint settlement of any other actions or claims

17                  not in this suit, give a brief description of each action or claim as set forth above,

18                  including case number(s) if applicable.

19         6. The Clerk of the Court is directed to serve a copy of this order via fax on the

20               Litigation Office at North Kern State Prison at (661) 721-6205 or via email.

21
     IT IS SO ORDERED.
22

23      Dated:     June 11, 2021                              /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                        3
